 

AO 2453 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) Page 1 of l

UNITED STATES DISTRICT COURT
soUTHERN DIsTRiCT or CALIFORNIA

United States of Arnerica JUDGMENT IN A CRIMINAL CASE
V_ {For Offenses Committed On or After November l, 1987)

David Ramirez_€arrilo Case Number: 3:18-mj-22453-KSC

Emerson Wheat
querrdam ’s A tierney

REGISTRATION NO. 80392298

THE DEFENDANT:
K| pleaded guilty to count(s) l Of COmplaint

|:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Numbergs[
8:1325 ILLEGAL ENTRY (Misderneanor) l `
ij The defendant has been found not guilty on count(s)
|:| Count(g) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIl\/IE SERVED

|X| Assessment: 310 WAIVED

Fine: WAIVED

® Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Friday, October 26, 2018

Date of Imposition of Sentence
, `” ¢" ""“\~\_\

    

 

FlLED , `_<__`_,:

l ',' up t.
Oct 26 2018 HO ORABLE KAREN S. CRAWFORD
UNITED STATES MAGISTRATE JUDGE

 

 

 

 

CLERK, U.S. DIS'I'RICY GOURT
SDUTHERN DISTRICT OF CALIFDRHIA
BY s!ericas IIEFUTY

 

 

 

3:18-mj-22453”KSC

 

